Citation Nr: 1338368	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted.

4.  Entitlement to service connection for rhinitis

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for coronary artery bypass graft surgery (claimed as heart condition/surgery).  

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A July 2010 statement of the case (SOC) also included the issues of service connection for a left arm condition and high cholesterol.  However, the Veteran did not perfect a timely substantive appeal regarding these issues.  Thus, these issues are not before the Board.  38 C.F.R. § 20.200.

The Board notes that the Veteran perfected an appeal regarding entitlement to additional compensation for a school child in August 2010.  This claim was subsequently granted in November 2010.  Therefore, the issue is no longer in appellate status.   

The Veteran testified at a hearing at the RO before the undersigned in March 2012.  A transcript of the proceeding is of record.  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, sinusitis, rhinitis, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the March 2012 Board hearing, the Veteran withdrew from appeal his claim of entitlement to service connection for coronary artery bypass graft surgery.

2.  The Veteran's claim for service connection for sinusitis was denied in a July 1988 RO decision, and no appeal was initiated from that decision; that decision is final.

3.  Some of the evidence presented since the July 1988 RO decision is new and material.

4.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in a December 2004 RO decision, and no appeal was initiated from that decision; that decision is final.

5.  Some of the evidence presented since the December 2004 RO decision is new and material.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal on the claim for service connection for coronary artery bypass graft surgery have been met.  38 U.S.C.A. § 710 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

In a rating decision dated in March 2008, the RO denied service connection for coronary artery bypass graft surgery, which the Veteran appealed.  In July 2010, the Veteran perfected his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

At the March 2012 Board hearing, the Veteran withdrew his appeal for service connection for coronary artery bypass graft surgery.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


II.  Service Connection for Sinusitis, Bilateral Hearing Loss, and Tinnitus 

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to reopen the claims for service connection for sinusitis, bilateral hearing loss, and tinnitus, and the need to remand for consideration of the claims on the merits, the Board finds that no discussion of VCAA compliance is necessary at this time.

B.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A July 1988 rating decision denied service connection for sinusitis on the basis that the condition preexisted service and was not aggravated by service.  The RO considered the Veteran's service treatment records (STRs) in arriving at the decision.  The Veteran's medical examination pursuant to enlistment into service in August 1967 was negative for any complaints or findings associated with a respiratory condition.  The Veteran's STRs note that was diagnosed with: a bad cold in November 1970; a viral upper respiratory infection (URI) in January 1971; a URI in February 1973; cold symptoms of the flu in November 1973; a URI in April 1974; a URI of three days duration in March 1977; a URI in February 1986; a URI, mild otitis externa, and possible otitis media in April 1987; and a URI in August 1987.  On the history section of the Veteran's medical examination pursuant to retirement from service in September 1987, he checked that he has had sinusitis.  The Veteran stated that he has had intermittent sinusitis since childhood which he self treats with over the counter medications.  Physical examination was negative for any complaints or findings associated with a respiratory condition.  

The RO notified the Veteran of this denial of his claim in a letter dated in August 1988.  Within one year of this determination, the Veteran did not express disagreement with this decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the July 1988 rating action became final. 

In February 2004, the Veteran requested service connection for bilateral hearing loss and tinnitus due to in-service noise exposure.  A December 2004 rating decision denied service connection for bilateral hearing loss and tinnitus.  The RO noted that the Veteran's military occupational specialty (MOS) was personnel specialist, and the STRs and post-service treatment records were silent for any complaints or treatment of bilateral hearing loss or tinnitus.  The Veteran's STRs revealed that he had several audiograms.  None of these audiograms revealed hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  

The RO notified the Veteran of this denial of his claim in a letter dated in December 2004.  Within one year of this determination, the Veteran did not express disagreement with this decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the December 2004 rating action became final.

In December 2006, the Veteran requested that his claims for service connection for sinusitis, bilateral hearing loss, and tinnitus be reopened. 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Evidence added to the record since the July 1988 and December 2004 RO decisions includes letters dated in April 2006 and June 2008, from the Veteran's private treating physician, Dr. Fleming.  Both letters stated that the Veteran's hearing loss and tinnitus are consistent with noise-induced sensorineural hearing loss such as his in-service exposure to aircraft noise.  Both letters also stated that another physician in the clinic performed a septoplasty, turbinate reduction, and uvuloplasty in August 2000.  In addition, the April 2006 letter stated that the Veteran has a history of chronic sinus problems related to sleep apnea.  A June 2008 letter stated that the Veteran has been a patient of his clinic for the past 7 years.  The physician also stated that it is more likely as not that the Veteran's current sinusitis and allergic rhinitis are residuals of the history of upper respiratory infection (URI) as revealed by his medical military records while in service.  

An August 2009 audiogram noted that the Veteran had a 40 decibel loss at 4000 Hertz in the right ear.  On a prescription dated in September 2009, Dr. Fleming stated that the Veteran has moderate to severe sensorineural hearing loss and referred the Veteran to the VA for hearing aids.  

This evidence is new since it was not of record in either July 1988 or December 2004.  Some of this evidence is also material since it indicates the Veteran's current sinusitis, bilateral hearing loss may be related to service.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  



ORDER

The Veteran's appeal for service connection for coronary artery bypass graft surgery is dismissed.

New and material evidence having been submitted, the Veteran's claims for service connection for sinusitis, bilateral hearing loss, and tinnitus, are reopened, and to this extent only, the appeals are granted.   


REMAND

Reopening the claims does not end the inquiry; rather, consideration of the claims on the merits is required.  

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, sinusitis, as well as his rhinitis and obstructive sleep apnea claims.  

As noted above, letters from Dr. Fleming state that the Veteran's hearing loss and tinnitus are consistent with noise-induced sensorineural hearing loss such as his in-service exposure to aircraft noise.  The letters also indicate that the Veteran's current rhinitis and obstructive sleep apnea may be related to service.  A June 2008 letter stated that it is more likely as not that the Veteran's current sinusitis and allergic rhinitis are residuals of the history of upper respiratory infection as revealed by his medical military records while in service.  However, these letters did not provide adequate rationale for the conclusions reached.

Thus, the Veteran should be afforded VA examinations that address the relationship between his current bilateral hearing loss, tinnitus, sinusitis, rhinitis, and obstructive sleep apnea, and service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Regarding the hearing loss claim, the examiner who conducted the December 2009 audiological examination opined that it was not likely that the Veteran's hearing loss was related to military noise exposure because he had normal audiograms in service and exited service with a normal audiogram.  The Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the examiner did not explain why normal hearing at discharge indicates that current hearing loss is not related to noise exposure during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, an additional opinion is needed prior to a resolution of this claim.  

The Veteran has been treated by Dr. Fleming since 2000.  Although there are a few treatment records from this physician in the Veteran's claims file, no records as early as 2000 are of record.  An attempt to obtain additional records should be made.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form so clinical records from Dr. Fleming starting in 2000 can be requested.  After securing any necessary release, the RO/AMC should request these records.  Additionally, the Veteran should be asked to provide the names and addresses of any medical care providers who have recently treated him for his sinusitis, rhinitis, hearing loss, tinnitus and sleep apnea.  After securing any necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the record.  If requested records are not available, the Veteran should be notified of such.  

2.  Obtain pertinent treatment records from the South Texas Veteran's Health Care System dating since November 2009.

3.  After the above has been completed to the extent possible, schedule a VA audiological examination to determine whether the Veteran's current bilateral hearing loss and tinnitus is possibly related to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current bilateral hearing or tinnitus loss arose in service or is related to any incident of his service, to include noise exposure.  The examiner must explain his/her reasoning for the conclusion reached, to include an explanation as to why normal audiological findings in service are/are not significant in determining whether current hearing loss disability is related to noise exposure during service.  

4.  Schedule a VA respiratory examination to determine whether the Veteran's current sinusitis, rhinitis and obstructive sleep apnea are possibly related to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner address the following:

a) At any time during the course of the claim (filed in December 2006), has the Veteran had a current chronic sinus disability?  

(1) If so, is it at least as likely as not (50% probability or greater) that this sinus disability is related to or a maturation of the upper respiratory complaints noted during service?  In rendering this opinion, please address the June 2008 opinion from Dr. Fleming indicating the current sinusitis is a residual from the upper respiratory infections in service.  

(2) If the examiner concludes a current sinusitis disability is related to the upper respiratory complaints in service, then the examiner should provide an opinion as to whether the Veteran undebatably suffered from a chronic sinusitis disability prior to service.

(3) If a chronic sinusitis disability undebatably existed prior to service, the examiner should opine whether the sinusitis underwent a permanent worsening of the condition (as opposed to merely experiencing temporary flare-ups of the condition) during service.  If the condition was permanently worsened by service, was that worsening undebatably the result of normal progression of the pre-existing sinusitis disability?

b) During the course of the claim, has the Veteran suffered from rhinitis?  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's rhinitis arose during service or is etiologically related to (or maturation of) the upper respiratory infections (URIs) treated in service.   

c) Is it at least as likely as not (50% or greater probability) that the Veteran's obstructive sleep apnea arose during service or is etiologically related to the URIs treated in service to include the medication used to treat the URIs? If not, related to service, is it at least as likely as not that his obstructive sleep apnea was caused by his sinusitis and/or rhinitis.  In rendering this opinion, please address Dr. Fleming's 2008 letter indicating medication taken for sinusitis and rhinitis has resulted in his sleep apnea.

d) The examiner should provide the medical bases for the conclusions reached.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


